Hutcheson, Justice.
Suit by Mobley, superintendent of banks, against W. D. Bell and G. D. Perry, to cancel a deed from Bell to Perry, on the ground that the conveyance was a fraudulent transaction to avoid payment of a stock assessment against Bell. A *199more complete statement oí the facts appears in the opinion when this case was previously here. Mobley v. Bell, 177 Ga. 876 (171 S. E. 701). Bell died, and his widow and executrix, Mrs. W. D. Bell was made a party defendant. On the trial the jury rendered a verdict for the plaintiff. Á motion for new trial was overruled, and the defendant excepted.
The evidence was sufficient to authorize the verdict.
The only special ground of the motion for new trial complains of the admission in evidence of certain “ delivery sheets,” some of them signed “George D. Perry” and some signed “W. D. Bell,” purporting to show deliveries of certain fertilizers to the Sardis Fertilizer Company, over objection that there was no proof of their execution by Perry and Bell. The evidence discloses that Bell and Perry operated the Sardis Fertilizer Company as a partnership, and the railroad agent over whose road the fertilizers were shipped testified, without objection, describing the delivery sheets, and that deliveries were made thereunder at the direction of either Bell or Perry, and that he himself signed the names of Bell and Perry to the delivery sheets, which procedure was customary in handling shipments to Sardis Fertilizer Company. Under these circumstances the delivery sheets were admissible without proof that the signatures appearing thereon were the actual signatures of the parties; and' the question as to which party received delivery of the various shipments was for the jury. In view of this ruling, it follows that the judge did not err in overruling the motion for new trial.

Judgment affirmed.


All the Justices concur, except Allcinson, J., absent because of illness.